Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                         Southern District of Alabama


                                       Bankruptcy Proceeding No.: 16−02905
                                                   Chapter: 11
                                           Judge: JERRY C. OLDSHUE

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Allen Ford Lewis
   aka Allen F. Lewis
   4880 Wayne Road
   Sweet Water, AL 36782−3977


                                               NOTICE OF HEARING


A reset hearing will be held in Courtroom 1 of the U. S. Bankruptcy Court, 201 St. Louis St., Mobile, AL on:

Date: 11/27/18

Time: 09:30 AM

Matter:

177 − Chapter 11 Plan of Reorganization Filed by Allen Ford Lewis (related document(s)1 Voluntary Petition
(Chapter 11) filed by Allen Ford Lewis) (Grodsky, Irvin)

227 − Objection to Confirmation of Chapter 11 Plan Filed by United States of America (related document(s)177
Chapter 11 Plan filed by Allen Ford Lewis) (Wilson, Jamie)




If you are represented, please contact your lawyer before the hearing date (1) to find out whether you should attend
and (2) to confirm that the matter has not been resolved or moved to another state.

You must present a valid ID to enter the courthouse. Members of the public are not allowed to bring in cellular
phones. Parking information can be found on the court website at www.alsb.uscourts.gov under "court information."

Dated: 10/30/18

                                                                    Andrea Redmon
                                                                    CLERK OF COURT

                                                                    BY ANGIE JEMISON
                                                                    DEPUTY CLERK




       Case 16-02905        Doc 239       Filed 10/30/18      Entered 10/30/18 15:57:51           Desc Ntc of
                                           Hearing - BK       Page 1 of 1
